Elimination of violence against women (debate)
The next item is the debate on:
the oral question to the Council on the International Day for the elimination of violence against women by Mrs Svensson, on behalf of the Committee on Women's Rights and Gender Equality - B7-0220/2009),
the oral question to the Commission on the International Day for the elimination of violence against women by Mrs Svensson, on behalf of the Committee on Women's Rights and Gender Equality - B7-0220/2009).
I would remind you that today is the International Day for the elimination of violence against women, and the opportunity to hold this debate is particularly important to us.
Madam President, today is 25 November, which marks the tenth anniversary of the establishment by the UN of the International Day for the Elimination of Violence against Women. Throughout my adult life, I have been politically active in women's organisations and in networks for combating this violence against women. During my work, I think I have used every possible word to describe the situation. I think I have used very many words - we have done so together in this fight. Now I feel that we actually need to see some concrete action.
This is a type of violence that robs women of their human rights. It affects and defines women's everyday lives. It is a type of violence that determines the course of the lives and the situations of women and young girls.
We all have a responsibility to break the silence and, within Parliament and outside, to cooperate with all of the forces for good to stop this violence. It includes violence within intimate relationships, sexual harassment, physical and mental abuse, rape, murder, the sex slave trade and female genital mutilation. During wars and armed conflicts and during the reconstruction following conflicts, women are subjected to violence to a greater extent, both as individuals and collectively.
Some people claim that violence within intimate relationships is a private matter, a family matter. That is not the case. It is structural violence and a social issue. Society must take responsibility for stopping this violence.
It is a structural and widespread problem in all regions, countries and continents. Putting a stop to all forms of gender-based violence is a fundamental element of a society of equality. Male violence against women is, in my view, a clear indication of the unequal power relationship between men and women. At the same time, it helps to maintain this power order. The work to stop the violence of men towards women and children needs to be based on the realisation that it is about power, control, ideas about gender and sexuality and a prevailing societal structure in which men are considered superior to women. Male violence against women is a clear indication of the unequal power relationship between women and men.
This is a public health problem. It is a social problem, which - quite apart from all the personal suffering - involves huge costs for society. However, it is, above all, an equality problem. We therefore need to tackle the problem of violence against women from an equality perspective. It also means that the EU has the power to take action, and it is this action by the EU that I and my colleagues in the Committee on Women's Rights and Gender Equality are calling for.
Within the EU, we have the Daphne Programme, which provides a certain amount of economic assistance to various initiatives to combat violence. That is good and it is necessary, but it is far from sufficient. Parliament's Committee on Women's Rights and Gender Equality is therefore asking the Commission and the Council whether there are plans for the Member States to draw up national action plans to tackle violence against women. Is the Commission planning to table proposals for guidelines for a more coherent EU strategy, and will the Council support this? Existing treaty provisions contain an obligation to work towards equality between women and men.
When does the Commission intend to organise a European Year against Violence against Women? That is something that Parliament has repeatedly called for since 1997. It should be time for this now!
Madam President, honourable Members, the honourable Member and Chair of the Committee on Women's Rights and Gender Equality has raised a serious and urgent issue. Right at the start, I would like to say quite clearly that violence against women has no place in a civilised society.
This year we are celebrating the tenth anniversary of the United Nations Resolution establishing 25 November as the International Day for the Elimination of Violence against Women. Today we are thinking of the countless women and girls who suffer violence in war zones and areas of conflict. We are aware of the sufferings that befall women throughout the world, women who are raped, abused or suffer harassment or who are the victims of harmful traditional practices. We express our solidarity with the victims of forced marriages and violence in the form of honour-related crimes, which can involve anything from female genital mutilation to murder. We are aware of the worrying extent to which many different types of violence are committed against women in Europe on a daily basis.
Violence against women is a problem that relates to a large number of different policy areas. That is clearly stated in the motion for a resolution on the elimination of violence against women that you will vote on tomorrow. Violence against women is not only a question of crime and injustice against women, but also a question of men being the perpetrators, and it is a question of equality. The best strategy for combating this violence is to take a holistic approach and work from a broad definition of violence against women.
In all of its work to promote equality, the Council is guided by the principle of the integration of equality. In accordance with Articles 2 and 3 of the Treaty on the Functioning of the European Union, the Council is to promote equality between men and women in all activities.
The Council has raised the problem of violence against women on several occasions and in several different contexts. I would like to start with something positive. One of the most successful examples to date of the integration of equality in the EU is the area of women and armed conflicts, where a more comprehensive policy for combating violence against women is starting to appear.
Of course, the Council's ability to take action in this area is limited to the powers stated in the treaty, and the Member States are responsible for matters that fall within their areas of competence, in particular, issues to do with justice and home affairs, as well as health issues.
The Member States have the right to draw up their own plans for combating violence against women, but they also benefit from cooperation. However, measures are also taken at European level. Eradicating gender-based violence and trafficking is one of the six priority areas set out in the Commission's Roadmap for equality between women and men 2006-2010. Under this heading, the Commission supports the Member States in producing comparable statistics increasing awareness, exchanging good practice and cooperating on research. We are now looking forward to the Commission's new plan on equality for 2011-2015.
The Stockholm Programme, which is to be adopted next month, provides a framework for tackling many of the concerns about violence against women that have been expressed by the European Parliament. We look forward to an agreement on the programme and to it subsequently being implemented.
In the meantime, there is already a lot going on at EU level, particularly with regard to increasing awareness, gathering information and exchanging good practice. Some of you were at the Presidency's recent conference in Stockholm on precisely the subject of strategies for combating the violence of men against women, which presented an opportunity for participants to share experiences and discuss future policy.
The 2007 Decision establishing the Daphne III Programme, which has been so important in combating violence against children, young people and women, has also been significant. I welcome the impact that the Daphne Programme has had and continues to have on our societies.
In your resolution, you quite rightly stress that there is no regular and comparable data on different types of violence against women. The Council is also well aware that the collection of accurate and comparable data is important if we are to be able to improve our understanding of the problem of violence against women at European level. I hope that the European Institute for Gender Equality, which was set up jointly by the Council and the European Parliament, can make a significant contribution in this area. The Council itself has already taken concrete measures to improve access to statistics on violence against women. The Council has been working within the framework of the Beijing Platform for Action and has adopted special indicators within three areas that are relevant here: 1) violence against women in the home, 2) sexual harassment at the workplace, and 3) women and armed conflicts. We have made progress, but, of course, much more needs to be done.
Many of the most vulnerable women in the world live in developing countries. The Council, which is aware of this, has adopted a series of conclusions on Gender Equality and Women's Empowerment in Development Cooperation, in which we stress the importance of tackling all forms of gender-based violence, including such harmful practices and customs as genital mutilation. However, we should not be content with this. Female genital mutilation, so-called honour crimes and forced marriages are also a reality within the EU.
The European Parliament has consistently been at the forefront when it comes to calling for measures against harmful traditional practices. In line with this approach, the Council confirmed its commitment to protecting those who are most vulnerable in its conclusions on the situation of the girl child, which the Council adopted last year. In these conclusions, the Council stressed, and I quote, that 'the elimination of all forms of violence against the girl child, including trafficking and harmful traditional practices, are crucial for the empowerment of girls and women, and for the achievement of equality between women and men in society'.
As the honourable Member emphasised in the introduction to her question, violence against women has a harmful effect on women's ability to participate in social, political and economic life. Women who, as a result of violence, are excluded from social activities, including employment, are at risk of marginalisation and poverty.
This brings me back to the holistic approach that I mentioned at the start, and the structural nature of violence, which was stressed in the question to the Council. The problem of violence against women represents a more general problem - a lack of equality. The broader campaign to promote the empowerment of women helps to combat violence. Women who have the freedom to utilise their whole potential are less vulnerable to violence than women who are excluded. The Council has also repeatedly explained that it is necessary to alleviate women's poverty. Employment is often the best way to leave poverty behind. More needs to be done to facilitate the participation of women in the labour market. Economic and social crises make women more vulnerable. At its meeting on 30 November 2009, the Council is expected to adopt a number of conclusions on gender equality: strengthening growth and employment - input to the post-2010 Lisbon Strategy. The aim is to guarantee that both the integration of equality and special equality measures will have prominence in future strategies.
As we celebrate the tenth anniversary of the United Nations Resolution establishing the International Day for the Elimination of Violence against Women, we recognise the extent of this problem. At the same time, we also welcome the fact that the nations are working together to put a stop to it. A large part of our work to combat violence against women here in Europe is carried out within an international framework.
At its next meeting in March 2010, the United Nations Commission on the Status of Women will undertake a fifteen-year review of the Beijing Platform for Action. The Swedish Presidency has already drawn up a report on the progress made in the European Union and the challenges that remain. On 30 November, the Council is expected to adopt a series of conclusions on this matter. The Beijing Platform for Action provides us with a structure and a long-term agenda for international gender equality policy. The Council is actively involved in this work, with a significant part of it being devoted to combating violence against women.
The problem of violence against women knows no national boundaries. We need to tackle this at international level, both within and outside Europe. We need to step up the fight against gender-based violence in our international missions and we should not close our eyes to the violence that is committed at home, against our own citizens.
Mr President, honourable Members, I will repeat what I said at the beginning: violence against women has no place in a civilised society. I am grateful to Parliament for raising this issue today. You have the full support of the Council, of this Presidency and of all those who stand up for what they believe in and defend the principles of justice, equality and solidarity.
Madam President, on the occasion of the International Day for the Elimination of Violence against Women, the Commission would like to reiterate its strong political commitment to combat violence against women. This commitment is reflected in the communication on the Stockholm Programme, the priorities of which include the need to pay special attention to the rights of the child and to the protection of people who are particularly vulnerable, such as female victims of violence and the elderly.
With its road map for equality between women and men for the period 2006-2010, the European Commission made a commitment to help eradicate sexual violence and violence linked to the trafficking in human beings. Combating violence against women will also be an important priority of the new strategy, which will follow the road map and which is currently being drafted.
However, it is also vitally important to finance practical measures on the ground. The Commission has already done a great deal to help combat violence in Europe through the Daphne Programme. Its response in the fields of violence prevention and victim support must now be enhanced by means of more practical measures.
Firstly, the Commission has identified measures within the context of the Daphne III Programme in order to implement a more consistent EU strategy for combating violence against children, young people and women. Thanks to an annual budget of approximately EUR 17 million in 2009, the Commission targeted the at-risk groups directly. These funds were in addition to the aid provided by the national programmes.
The creation of an expert review group is envisaged as part of the Daphne III work programme for 2010. This group will be able to help identify necessary measures at Community level and encourage a common approach among the Member States.
The Commission will also start work on an important feasibility study that will assess whether it is possible and necessary to harmonise legislation on sexual violence and violence against children at EU level. The results of this study will be presented in autumn 2010. The Commission intends to bring together representatives of the Member States' governments, of Community institutions, of political groups, of civil society organisations, of international organisations, and so on, with the aim of drafting a more explicit Community policy.
Furthermore, the exchange of best practices, standards and intervention models has already been the subject of discussions organised in December 2007, under the auspices of the European Crime Prevention Network.
Lastly, it is important to stress that extreme forms of violence against women must be combated with the harshest of instruments. To this end, the Commission proposed, in March, a change to the European criminal framework relating to the fight against trafficking in human beings and the sexual exploitation of children, which affects the most vulnerable women and girls in particular.
With regard to the request to organise a European day on violence against women, on the basis of an in-depth study, the Commission has concluded that it would be premature to take such an initiative before a genuine strategy to combat violence has been drafted.
I would now like to give the floor to my colleague, Mrs Ferrero-Waldner.
Madam President, honourable Members, as you are all aware, I have always - obviously as a woman myself - been involved in the fight against violence against women, but also in the matter of the empowerment of women in general, not just in the last five years of my term as Commissioner for Foreign Affairs, but prior to that as a minister. This is why I would like to add a few words on this point.
As far as the outside world is concerned, beyond specific interventions in developing countries, about which my colleague will speak a little later, the fight against violence against women has become an important focal point in the EU's human rights policy, and the action is reinforced by the specific guidelines adopted in December 2008.
The implementation of these guidelines is particularly pronounced at local level in third countries where the European Union is present. In around 90 third countries the embassies of EU Member States and the delegations of the European Commission have developed their own action plans, which aim to implement these guidelines and set out a whole list of initiatives to be carried out in the period 2009-2010.
We are systematically sending out a clear message on this: the violation of women's rights cannot be justified in the name of cultural relativism or traditions.
In the context of these talks, we will also offer assistance in the form of our cooperation in order, for example, to implement the recommendations of the Special Rapporteur on Violence Against Women, to strengthen the national institutions in charge of matters of gender equality or indeed to support changes in legislation that provides for discrimination against women.
The subject 'Women, peace and security', which is what Resolutions 1325 and 1820 of the Security Council of the United Nations are about, has captured our full attention. Moreover, in December 2008, the European Union also adopted a global approach for the implementation of these resolutions.
This, I believe, provides a base of common principles, both for operations concerning European security and defence policy and for interventions involving the use of Community instruments. These activities should enable us to integrate the 'female' dimension more effectively in the whole cycle of conflict, from the prevention, management and resolution of crises to the consolidation of peace and long-term reconstruction.
Personally, I have sought support from 40 leading women throughout the world to give new impetus to the implementation of Resolution 1325 by proposing, as you know, the organisation of a ministerial conference 10 years after its historic adoption. This idea has been approved by UN Secretary-General Ban Ki-moon, and I am very proud of that. What is perhaps even more remarkable, however, is the fact that, in preparation for this ministerial conference, a growing number of states and international organisations, such as the African Union, have decided to step up their efforts to promote Resolution 1325, notably through the development of national action plans.
Madam President, I would like to finish on a personal note. I value greatly the possibilities that EU policies, whether internal or external, have offered the fight against violence against women, and I am delighted with the support they have received in general. I am very happy to see that action which, in the past, was often somewhat limited to a personal commitment is now becoming a completely joint effort.
on behalf of the PPE Group. - (IT) Mr President, ladies and gentlemen, the elimination of violence against women is a very important topic that requires a greater effort and commitment by all of us: European institutions, Member States and civil society.
Violence against women not only represents a violation of human rights but also gives rise to serious individual and social consequences that cannot be ignored. It is therefore a topic that must be tackled on different fronts.
On the cultural front, we must fight the idea that there can ever be any justification for violence based on cultural, religious or social aspects. We must organise information and awareness campaigns that also reach out to young people and thus take place within schools. The organisation of a European Year, called for several times by the European Parliament, could have the right amount of European and international impact to build a more consistent and effective policy.
On the political front, it is essential to include this subject as a priority on national, European and international agendas. I therefore believe it is appropriate to forge stronger bonds - and I am about to finish - between the European Union and the United Nations so that we can all work together in the same direction. In this respect, the address by the Deputy Secretary-General of the United Nations, Mrs Migiro, at the European Parliament was exemplary. It is therefore my wish for all of us that our cooperation will grow ever stronger.
Mr President, ladies and gentlemen, today - 25 November - women and men all around the world are marking the UN's International Day for the Elimination of Violence against Women.
Violence against women is a major social issue that cannot simply be reduced to a women's issue. Rather it concerns the violation of human rights, the right to life and the right to safety. The UN estimates that seven in ten women will experience violence from men during their lifetime. In fact, violence by men costs more women's lives than malaria, traffic accidents, terrorism and war combined. We cannot simply remain passive spectators. It is essential that we in the EU take action NOW. The Commission must submit a plan as soon as possible for an EU policy to combat all forms of violence against women.
If we look at the initiatives taken by the various Member States, it is quite clear that some countries take the problem more seriously than others. Spain, which takes over the presidency of the Council on 1 January, has put combating violence against women at the top of the agenda for its presidency. Spain is the only Member State of the EU to have established an observatory on violence which each year submits a report on the development of gender-related violence and regularly updates its best conceivable strategy for combating such violence. Let us support the forthcoming Spanish Presidency's initiative to get an observatory on violence established in the EU for the benefit of all European women.
on behalf of the ALDE Group. - Mr President, it is not only because of the International Day for the Elimination of Violence against Women that, when we consider a resolution on this matter, we should ask whether we have done enough. In Europe today, one in four women is a victim of violence, domestic abuse, rape, sexual exploitation, or female genital mutilation.
One of the most horrific examples of gender-based violence is when rape is used during war as a weapon, as is the case in Congo. It is time for a comprehensive EU strategy leading to a concrete action plan aimed at fighting all forms of violence against women, including trafficking in women.
Commissioner, I would like to inform you that we have today voted, during the resolution on the Stockholm Programme on an amendment which requests a directive, a European action plan, on violence against women ensuring the prevention of violence, the protection of victims and the prosecution of perpetrators.
I hope that this time our colleagues, you, and also the Council, will not quote the subsidiarity principle, and that very soon we will see this directive and action plan in place. We have also brought this issue to the Spanish Presidency which is very much in favour of such a priority. I hope this will be priority for all of us.
on behalf of the Verts/ALE Group. - Mr President, it is indeed necessary to establish a clear legal basis for combating all forms of violence against women.
I also urge the Council and the Commission to take a decision on the full communitarisation of the European policy. None of the EU's Member States are succeeding in addressing these problems on their own. Zero tolerance towards all forms of violence against women must become a top priority of all institutions throughout Europe.
Parliament's demand to the Council and the Commission for a targeted and more coherent EU policy plan to combat all forms of violence against women is a step in the right direction, as is the observatory on violence that has already been mentioned.
Furthermore, I wish also to remind the Commission and the Council of my request on addressing violence against women in the gender-related dimension of human rights violations internationally, in particular, in the context of the bilateral association and international trade agreements in force and those under negotiation, as is also established in my report on feminicides, I also wish to ask the Commissioner if she can be a bit more concrete about this.
Let me just finish by welcoming the presence in the gallery of our friends from the Congolese Association for Peace and Justice. They have given us these flowers in order to remind us every day that this is a common fight that we have to fight together and also with the people who are suffering and fighting in the field on this matter.
on behalf of the ECR Group. - Mr President, violence against women, especially in the domestic environment, is an issue that needs to be debated and I congratulate the Chair of the FEMM Committee for bringing it to the forefront.
We need, however, to recognise this issue is not only a gender issue. It is not only an equality issue. Indeed, it is not only a human rights issue, but is a criminal law issue in the first instance. And, because it is a criminal law issue, it is a sovereign state matter, and it is up to the nation state to lead.
According to the Council of Europe, one in four women will experience domestic violence in their lifetime. The EU can be proactive in this area by providing resources for education and increased awareness and by opening up the debate on violence against not only women but also against men: according to the UK Home Office, one in six men will suffer domestic violence.
I recently visited Elevate, a women's refuge in London, to talk to victims of domestic violence. They are from all socio-economic groups. There is no such thing as a stereotype. Violence affects the victim, their families and children. Its effects are both insular and outgoing and destroy lives. The road to rebuilding these lives is long and needs support. Elevate's project offers victims a safe haven and supports them in rebuilding their confidence and ability to function in society. Projects like this need support, and need financial support.
The EU can be proactive by breaking down some of the taboos around violence against women - and men. It is an area which we as a society can no longer afford to ignore.
(NL) Mrs Svensson has tabled an oral question about violence against women and submitted a draft resolution. In it, she argues that violence against women is a structural and widespread problem across the whole of Europe and that it arises out of inequality between men and women.
Although the Dutch Party for Freedom is unable to join action against this problem at a European level, we are nonetheless in favour of these proposals and urge the Member States to take integrated action at an individual level. The Party for Freedom condemns, in the strongest possible terms, any violence against women. However, there is much violence being perpetrated in Europe against Muslim women, particularly within the domestic environment. We therefore also need to consider cases of domestic violence, crimes of honour and female genital mutilation which stem from the Muslim vision of the roles of men and women.
Although the Party for Freedom finds all violence against women utterly objectionable, we would like to draw attention here to this particular form of violence. Let me stress again: this is totally unacceptable. For this reason, my party wishes to issue a strong call to Member States to combat these forms of violence and take specific action to investigate Muslim-related violence against women.
(HU) Minister, Commissioners, I, too, would like to recall what the minister said: violence has no place in civilised societies. We are commemorating the tenth anniversary of the resolution passed by the UN to combat violence against women. As I was listening to your speeches and those of fellow Members, I was wondering whether in 10 or 20 years' time, our successors will still be saying in this House that violence has no place in civilised societies. It is true that time is not on our side as we witness the increase in aggression in our societies. The media's influence has something to do with this growth, but it is growing during the crisis as well. Psychologists say that aggression is much more prevalent during the crisis than at other times. Violence against women is certainly a problem, but we are also having the problem, as male fellow Members are often saying, that men are being affected by violence too. Unfortunately, the statistics still indicate that 95% of victims are women. In the case of human trafficking, 80% of victims are also women. I do believe that this really is now the time for European institutions to deal with this problem more seriously.
(ES) Mr President, today, millions of individuals and millions of women the world over are shouting out against gender violence. Today, we cannot turn a blind eye to this major social scourge exemplifying power relationships that have been unequal throughout history. There can be no reason, no argument and no scope for understanding. Some women are murdered simply because they are women.
Faced with this state of affairs, we have the responsibility of using all the means at our disposal to eliminate gender violence, and to move forward and create a more equal society, by way of brave and determined legal measures. This responsibility is incumbent on all of us, the European institutions, the Member States and organisations.
Countries such as Spain have made a clear commitment in this regard. The law against gender violence is a necessary and essential instrument. It should therefore serve as an example to the rest of Europe. I could also mention education for equality, combating stereotypes and legal aid for victims. I am sure we could refer to many other necessary policies in this area. The incoming Spanish Presidency has named the fight against gender violence as one of its priority objectives. I believe this is very important and trust that the House will strongly support each and every one of the initiatives in that regard.
We must make a joint effort and work together. Only then will we be able to support the millions of female victims who cannot afford to wait a single minute longer.
(RO) As has already been emphasised in this Chamber, violence against women is really an extremely serious issue to which we do not always devote the appropriate attention. This problem is at an appalling level in developing countries, especially in countries ravaged by wars and conflicts. Rape and sexual violence against girls, women and children have reached epidemic proportions in African countries riven by wars, in particular, the Congo, Somalia, Burundi and Liberia. Unfortunately, the huge incidence of violent acts is not only typical of countries in conflict. This is also evident on a large scale even in the most peaceful and democratic countries in the world.
It is our duty to focus our attention and efforts on punishing those who are guilty of violating human rights, while also making efforts to improve women's safety and ensure that appropriate assistance is given to victims of sexual aggression, ranging from medical aid to their reintegration into their family and society.
Finally, I would like to remind you of the events which took place as part of the development committee devoted to the International Day for the Elimination of Violence against Women and also thank Commissioner De Gucht for attending these events and for the interest he has shown in this matter, as well as Commissioner Ferrero-Waldner for her attendance at this debate.
(IT) Mr President, ladies and gentlemen, I would like to dedicate this International Day for the Elimination of Violence against Women to the memory of Anna Politkovskaya, a journalist and a woman who paid for her love of truth with her life, to the African women in conflicts, and to the many forms of suffering of women in Europe that often go unobserved.
These examples are at odds with the degraded and consumerist image that the media often attaches to female identity, helping to create a culture where women are oppressed and humiliated. This is also a serious form of violence against which Europe must speak out and intervene in.
We must urgently set up a consistent European system for statistical recording - it has been said more than once - with particular reference to minors, trafficking, physical and sexual violence, and women in vulnerable categories, such as immigrants. Yet we would also like to see tangible results from the European Union guidelines on women in armed conflict, which the Commissioner also mentioned previously, at least through the provision of financial and other support for projects, often organised by small associations, local NGOs, including in countries concerned with reintegrating and assisting women who are victims of violence.
We are aware that today, we have a new possibility, as offered by the Treaty of Lisbon and the Stockholm Programme, to enshrine this preventive action within the Community.
However, we must also denounce another aspect of violence: the context in which violence takes place. Alcohol- and drug-related violence is growing among young people and minors, and perhaps we do not mention this often enough when we discuss violence against women.
(PL) Mr President, millions of women are beaten, molested, bought, sold, raped and killed only because they are women. More women die from the aggression directed against them than die from cancer. We must make public opinion understand that in a modern, democratic society, there is no place for violence against women. Let us begin by educating the political class and freeing politics from the influences of those religions which sanction the domination of men. This is an essential condition for real equality and ending violence.
In my country, the conservative right, which is under the thumb of the clergy, refuses to grant women full human rights. They promote a patriarchal family, in which the woman's role revolves around kitchen, cradle and church. Women do not have the right to an abortion, and there are plans to deprive them of their right to in vitro fertilisation. The idealised 'Polish Mother' bravely bearing her cross in the form of a wife-beating husband is an absurdity which must be opposed socially and legally.
I would like to extend a warm invitation to a conference on eliminating violence against women to be held on 10 December in the European Parliament, organised at the initiative of the Women's Rights Centre in Poland.
(FR) Mr President, ladies and gentlemen, every day in Europe, one in five women is a victim of violence. Violence against women is unacceptable, irrespective of the form it takes. Yet, in Europe, many women and young girls continue to live in the shadow of aggression or exploitation.
The figures are alarming. Violence against women comes in many forms and occurs everywhere: domestic violence at home, sexual abuse, sexual harassment at work, rape, including within relationships, and also as a tactic of warfare outside Europe.
In Europe, domestic violence is the main cause of death and disability among women between the ages of 16 and 44. As we debate these extremely serious matters, women are being assaulted. Talking about it is not enough. It is time for action.
The European Union has a duty to protect its most vulnerable citizens. Fighting violence against women is a battle for fundamental human rights, and the Daphne Programme, which supports actions aimed at combating all forms of violence, is insufficient.
New measures must be considered for the development of consistent European plans. I support the initiative of organising a European Year to combat violence against women, which our institution has been calling for now for more than a decade.
(IT) Mr President, ladies and gentlemen, I would like to reiterate what has already been said by Mrs Matera and Mrs Stassen on violence for cultural and religious reasons. I would like to use this minute to tell you about an experience that affected me personally as a volunteer in one of my missions.
It is the story of a woman, the story of Karin, the story of a woman who did not wish to wear the burkha. To punish her, her husband poured acid over her. He did it one night; he did it while she was sleeping. Karin now wears the burkha, not because she wants to wear it but to hide the marks of this tragic attack.
I hope that this day does not remain simply another date on the calendar but that it can help all those women who experience violence every day and that our words can be converted into tangible actions and deeds.
(FR) Mr President, ladies and gentlemen, many women in Europe and throughout the world fight each day to end violence against them, but they cannot and should not carry on this struggle alone, because these acts of violence against women, largely perpetrated by men, are also acts of violence against the whole of humanity.
It is only right that men also become involved in this struggle. That is why I am taking part in the White Ribbon Campaign. Initially set up by men for other men, this campaign started in Canada nearly 20 years ago. A group of men decided one day that they had a duty to urge other men to protest publicly against violence inflicted upon women. This white ribbon is a symbol, it is also the symbol of the carnation that recalls the fight of Congolese women against the suffering they undergo every day - they were here just now.
Therefore, I call on as many of my fellow Members as possible to join us in this fight against violence against women, because as well as physical violence, there is psychological violence and often, as you know, words can hurt more than blows.
(RO) Violence against women, in its diverse forms, varies according to the economic, cultural and political background in society. It can range from psychological and physical abuse within the family to forced marriage at a young age and other violent practices. Any form of violence against women is an unacceptable infringement of human rights and hampers gender equality. This kind of violence is prevalent on a wide scale. It has more victims than cancer and leaves deep scars on people's psyches and on the fabric of societies. This is why we should increase our efforts to combat this problem.
UN estimates also indicate that acts of abuse are not only continuing, but are actually on the rise. Unfortunately, these acts are not acknowledged in most cases or are just simply ignored. In Romania, I support the campaign run by the UN Population Fund and the UN Information Centre, entitled 'Women in Shadows'. It is intended to raise public awareness of the serious nature of this problem.
(DE) Mr President, ladies and gentlemen, violence against women is a dreadful violation of human rights, regardless of what form it takes, including forced marriage, beatings and rape. I find the term 'honour killing' particularly repellent, because there is nothing honourable about it. Honour killing is a hideous crime and we must do everything we can to combat it.
The Treaty of Lisbon is about to be signed and, therefore, the Charter of Fundamental Rights as an annex to the treaty will be particularly important. This is why we in the European Union are obliged to do everything possible to combat this violence.
It has already been mentioned that rape can be used as a weapon of war. References have already been made to the Congo, where these dreadful acts have been taking place for years and where rapists even claim young children and elderly women as their victims. We have a number of programmes in place and Mrs Ferrero-Waldner has referred to the fact that she has approached women in government all over the world. Apparently that is not enough. This is not just a problem for women. It is a problem for everyone in the world. We in the European Union must do everything we can to improve the situation.
(PL) Mr President, in recent years, initiatives in support of eliminating violence against women have multiplied. Unfortunately, this phenomenon continues to exist in Europe, irrespective of the age of the women, their education or their social position. We must, therefore, continue to stress that violence against women is neither natural nor unavoidable. Violence against women, everywhere in the world, is quite simply a crime and a violation of the right to life, personal dignity, safety, and physical and mental inviolability. Talking about violence is not just presenting women as victims but, above all, involves the necessity of condemning the act of violence itself and its perpetrator, who should not go unpunished. We need long-term education of women and men which will remove stereotypes and make everyone understand the need to fight this phenomenon.
(PT) I hope this International Day for the Elimination of Violence against Women will mark the start of the collapse of the wall of silence and indifference that still exists in our society with regard to this genuine scourge that affects millions of women in the European Union and throughout the world.
Violence against women is a violation of human rights and an obstacle to their participation in social and political life, in public life and at work, preventing them being citizens with full rights. Although the different kinds of violence also vary across cultures and traditions, as already mentioned here, capitalist economic and social crises make women more vulnerable, exacerbating their exploitation and leading to poverty and marginalisation, which also contributes to trafficking of women and prostitution.
It is therefore crucial that we consolidate financial resources and policies that are genuinely committed to promoting the role of women in society and to promoting equal rights, and that we implement real plans to combat all forms of violence against women, along with eliminating the discrimination that still exists and protecting victims.
(FR) Mr President, the 2000s have been characterised in Europe by a proliferation of security laws: surveillance, repression, detention and imprisonment.
Budgets linked to these policies have exploded. Yet violence against women is not in decline. It follows that, in 2008, 156 women died from injuries inflicted by their spouse in France, where almost one in ten women is a victim of marital violence. The security measures implemented for video surveillance, filing or biometrics do not meet the real security needs of women.
This violence affects all women in all countries, whatever their origin, social background or religion. It is linked to discrimination based on gender. Sexism, just like racism, consists in denying another person an alter ego status.
How do we combat sexism? What we require is strong political will to inform, prevent and protect, the political will to abolish all forms of discrimination in which violence takes root. Is not the safety of more than half of all European citizens, in other words female citizens, worth a substantial political investment?
Mr President, Mrs Svensson, honourable Members, thank you for a very important debate. The violence of men towards women has many guises and it may take many forms, but the vulnerability and pain are the same no matter who is affected.
It is good that so many initiatives are being taken by the Commission in this area and it is my hope that European cooperation will be a force for combating violence and strengthening equality and that we will work strategically. This initiative and activity has been called for by many of you in Parliament.
I would like to reiterate that violence against women is a priority area for the Swedish Presidency: 1. Within the framework of the Stockholm Programme that will be adopted next month, there will be greater opportunities to tackle those problems concerning women who are subjected to violence that have been highlighted by Parliament.
2. On 9 November, the Presidency hosted a conference at which Member States and representatives of civil society had the opportunity to share their experiences and information relating to combating violence against women. During the autumn, the Presidency also organised a conference in Brussels on victims of people-trafficking, with the aim of highlighting the need for measures to be taken for those affected and the focus on cooperation with countries of origin for human trafficking.
I would like to express my thanks for this extremely important debate. The road is long and the obstacles are many, but our vision must be for the violence against women to stop.
Member of the Commission. - Mr President, I just have some closing remarks, but first of all, I would like to thank all the Members who spoke in this debate, which is a very crucial debate. This is one of the most brutal forms of human rights abuses that are very widespread, not only in the developing countries. We are talking a lot about Congo, but we should also talk about other developing countries like, for example, Pakistan. Last night, after a meeting in this Parliament, I watched television and there was a programme on 24/24 on abuses against women in Pakistan. It was horrible, simply horrible. But it is also the truth. One of the Members gave the example of the woman who did not want to wear a burkha.
It is obvious that conflict is exacerbating and making more severe the abuses against women, that sexual violence is used as a weapon of war, that you see after some time that the social fabric and the cohesion of the traditional communities are destroyed, are breached, that ethics disappear and that you end up in a situation where not only rebels and soldiers but also ordinary citizens commit these kinds of horrendous attacks on women and children.
Several Members have asked whether it is possible to have a European directive on violence against women that would ensure the prevention of violence, the protection of victims and the prosecution of perpetrators. Unfortunately, I do not think there is a legal basis for that. There is a legal basis in the Lisbon Treaty for some specific actions that can be taken ...
(FR) ... particularly as far as people trafficking, the sexual exploitation of children and child pornography are concerned. There is a clear reference to that in the Treaty of Lisbon, but the Declaration of Human Rights as such is not a legal basis on which to launch a directive.
However, I still believe that the Commission must continue to exploit various ways of attacking this problem, especially through programmes that target not only developing countries, but also certain vulnerable groups and our own Member States, because here too in our European Union, which should really set the world an example as far as the protection of human rights and the rights of women are concerned, there are still problems.
You can rely on the Commission - both the current one and the next one - to pursue and develop this action, for the simple reason that we believe it is necessary. It is not a question, as one of you suggested, of whether the Member States, the Commission or the European Union should take the initiative. I think that, at all levels and in all of our spheres of responsibility, we really must bear this problem in mind.
I have received one motion for a resolution tabled in accordance with Rule 115(5) of the Rules of Procedure on behalf of the Committee on Women's Rights and Gender Equality.
The debate is closed.
The vote will take place tomorrow, Thursday, 26 November 2009.
Written statements (Rule 149)
I agree with this resolution and I urge the Commission to declare the Year for the Elimination of Violence against Women. I believe that then, Member States will be quicker to improve national legislation combating violence against women, especially when combating violence against women at home, and would also effectively implement national action programmes for combating violence against women. Member States must establish a single system for the reduction of violence against women - to consolidate prevention, protection and aid measures. It is very important for this matter to be one of the priorities once the new Commission begins work and Spain presides over the Council.
in writing. - Today is the International Day for the Elimination of Violence against Women. Violence against women exists everywhere and among all classes, rich and poor, educated and uneducated, the socially mobile and the marginalised, but a widespread and structural blindness to this problem has persisted. This resolution calls for a targeted and coherent EU policy plan to combat all forms of violence against women, as stated in the EU Roadmap for Equality between women and men. National laws and policies should be improved through the development of comprehensive national action plans to prevent, protect and prosecute. In Ireland last year, 1 947 women and 3 269 children were admitted to refuges. Over 120 women have been murdered since 1996, a significant number by a partner or ex-partner. EU studies have shown that one woman in five has suffered violence at the hands of her male partner, and that 25% of all violent crime reported in Europe involves a man assaulting his wife or partner. Domestic violence aims to control and destroy the human spirit. Reports of planned cuts of up to 30% by the Irish Government to some services amply illustrates their lack of real commitment to prevention, protection and prosecution.
in writing. - One in five women has been subjected to domestic violence in Europe. In Malta, 467 cases of domestic violence were reported between January and October 2009, but these figures are probably not fully representative of the problem in Malta. Similarly, statistics in other Member States are misleading. This is because women often fear being misunderstood by authorities and judicial bodies. The resolution outlines that violence, aside from its criminality, is also a question of discrimination and inequality - an area of EU competence. The motion rightly focuses on the prosecution of perpetrators. That there should be no legal loopholes that allow perpetrators to go unpunished is important. Having said that, however, the rehabilitation of abusive partners should also be considered in order to avoid future repetition of violence. Certain Member States do not have sufficiently trained staff to adequately provide support, help and advice to victims. For victims, creating shelters is not enough. Such women require help from government to re-enter the labour market in order to acquire true economic independence from their abuser. Training programmes for victims must be stepped up, to allow them to fully reintegrate into society, and the EU should use its power to fully address such blatant inequalities.
in writing. - Violence against women is a serious concern in the world. Women - and children - are the most vulnerable part of society, those who have to face abuse the most often. For instance, in Europe, it is estimated that 20-25% of women are victims of physical violence during their grown-up lives, while 10% of women even have to abide sexual violence. As for domestic violence, 98% is violence by men against women, and therefore we need to consider this as a gender-related issue. When talking about violence, we are not only talking about psychical violence: and thus the results above would be much worse.
I believe that we cannot accept such figures and the reality that affects especially women. The European Socialists have long been calling for effective protection and for good programmes. The Daphne Programme is a good start, but we need to do more at EU Member State level. I think that it is very important that the Spanish Presidency has decided to make a priority of the fight against violence. No social problem can be solved completely in just six months. Therefore, I will do everything to ensure that the Belgian and Hungarian Presidencies continue the work began by the Spanish Presidency.
in writing. - Coercive sterilisation is one of the most grievous forms of violence against women and an impermissible violation of human rights. In several Member States, Roma women have been subject to coercive sterilisation aiming to reduce their 'high, unhealthy' birth rate. Despite several cases being recorded and judicial verdicts having been reached in favour of the victims, adequate compensations and official apologies in most cases are still pending. I would herein like to welcome the apologies of Prime Minister Jan Fischer, as well as the recent motion by the government of the Czech Republic requiring that by 31 December 2009, the Ministry of Health would undertake a series of measures to ensure that such violations do not occur anymore. I hope that other countries, such as Slovakia, will adjoin the Czech initiative and will establish a mechanism to provide adequate compensation to women whose reproductive capacities were destroyed without their consent. It is indispensable that Member States investigate without delay the extreme human rights abuses against Roma women, penalise the perpetrators and ensure that all victims are identified and provided redress. It is the common goal of European countries to safeguard the health and physical integrity of all women in the continent.
In the general campaign for upholding human rights, it seems that the problem of violence against women, including domestic violence, is given too little attention. The UN campaign to end violence against women worldwide in 2008 revealed that women from the ages of 15 to 44 are more at risk from rape and domestic violence than from cancer, road accidents, war or malaria. Various forms of sexual harassment at work have been reported by 40-50% of women in the EU itself. It is estimated that from 500 000 to 2 million people, and the majority of these are women and children, become the victims of human trafficking every year, forced into prostitution, forced labour and slavery or bondage. Therefore, I am pleased about the fact that this problem has been presented in the resolution prepared by the Committee on Women's Rights and Gender Equality. It is important to harmonise the approach to combating violence against women, which should, as a result, make these efforts more effective. It is also important to give the right kind of help to women, and to people who have already become the victims of violence. However, no less important is also an awareness on the part of society that domestic violence must not be an inconvenient problem which is kept closed within four walls.
Today, 25 November, is not only International Day for the Elimination of Violence Against Women, but also the day on which the Christian world remembers Saint Catherine of Alexandria who, at the beginning of the 4th century, was imprisoned and became a victim of violence, a martyr to conscience and freedom of expression. Some people overstate the problem of violence in such a way that I sometimes get the feeling that we women do not have any other problems. I firmly believe that for most of the time by far, women are much more worried about poverty, health concerns, education, the value placed on their work in the family and other circumstances in their lives.
However, we must nonetheless admit that violence is also a problem. It is a problem unworthy of a civilised society, a problem which undermines human dignity. However, I gather that there is politically correct violence and politically incorrect violence in the European Parliament, for that can be the only reason why my draft amendment condemning the forced sterilisation of women and the violent termination of pregnancies did not get through in the FEMM Committee.
It is a matter of great shame that there are still so many cases of violence against women in Europe. Particular concern must be aroused by the fact that a significant proportion of instances of violence are not reported to the police, especially in view of the fact that they are instances of such serious crimes, such as the crime of rape. No strategy for eliminating violence against women can be successful if the victims do not report the fact of violence to the right authorities. The law must ensure a resolute reaction in this area, so that victims can recover a sense of justice, and also so that both they and the whole of society can be protected from similar incidents in the future. Concern must be aroused by the fact that in several countries of the EU, including Poland, sentences imposed for crimes of a sexual nature are very lenient and, in addition, these sentences are often suspended. As an example, we can point to the fact that 40% of sentences imposed in Poland for the crime of rape are suspended prison sentences. The imposition of such lenient punishments is, in fact, a slap in the face of the victims on the part of the courts, which take such a light view of the wrong done to the victims. A serious approach to the problem of violence against women must involve the necessity of treating the perpetrators of that violence severely, in order to ensure a just recompense for the wrong done, and also to make society safe in future.